5:21-cv-01428-SAL   Date Filed 05/13/21   Entry Number 1-1   Page 1 of 20




              EXHIBIT 1
     5:21-cv-01428-SAL          Date Filed 05/13/21         Entry Number 1-1        Page 2 of 20




                                                                                                             ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
 IN THE STATE OF SOUTH CAROLINA                         IN THE COURT OF COMMON PLEAS
 COUNTY OF ORANGEBURG                                   FOR THE FIRST JUDICIAL CIRCUIT

 KIMBERLY MURRAY,                                       CASE NUMBER: 2021-CP-38-____

         Plaintiff,
                                                                     SUMMONS
          v.                                                  (JURY TRIAL REQUESTED)

 FAMILY HEALTH CENTERS, INC.,

         Defendant.

        TO THE ABOVE-NAMED DEFENDANT:
        YOU ARE HEREBY SUMMONED and requested to answer the Complaint in this action
of which a copy is herewith served upon you, and to serve a copy of your Answer to said Complaint
upon the subscriber at her office, 8086 Rivers Avenue, Suite A, North Charleston, SC 29406, within
thirty (30) days after service hereof, exclusive of the day of such service; and if you fail to answer the
Complaint within the time aforesaid, the Plaintiff will apply to the Court for the relief demanded in
the Complaint.


                                                          WIGGER LAW FIRM, INC.


                                                          _s/Tiffany P. Elling________________
                                                          Tiffany P. Elling, Esq.
                                                          Attorney for the Plaintiff
                                                          8086 Rivers Avenue
                                                          N. Charleston, SC 29406
                                                          Phone No.: (843) 553-9800
                                                          Fax No.: (843) 553-1648
                                                          Email: telling@wiggerlawfirm.com
North Charleston, South Carolina
this 12th day of March 2021.




                                                    1
     5:21-cv-01428-SAL        Date Filed 05/13/21      Entry Number 1-1        Page 3 of 20




                                                                                                      ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
 IN THE STATE OF SOUTH CAROLINA                     IN THE COURT OF COMMON PLEAS
 COUNTY OF ORANGEBURG                               FOR THE FIRST JUDICIAL CIRCUIT

 KIMBERLY MURRAY,                                   CASE NUMBER: 2021-CP-38-____

        Plaintiff,
                                                                COMPLAINT
         v.                                               (JURY TRIAL REQUESTED)

 FAMILY HEALTH CENTERS, INC.,

        Defendant.

      The Plaintiff by and through undersigned counsel, complaining of the Defendant would
show unto this Honorable Court as follows:

                                JURISDICTION AND PARTIES

   1. The Plaintiff, Kimberly Murray, is a citizen and resident of Berkeley County, South
      Carolina.

   2. The Defendant, Family Health Centers, Inc. (hereinafter referred to as “FHC”), upon
      information and belief, is a non-profit, headquartered and incorporated in the State of
      South Carolina.

   3. This is an action for breach of an employment contract and violation of South Carolina
      Payment of Wages Act.


   4. The acts or omissions give rise to this complaint occurred within the County of
      Orangeburg, State of South Carolina.

   5. The parties, matters, and all things and matters alleged are withing the jurisdiction of this
      Court based in part upon the provisions of the Code of Laws of South Carolina, Sec. 36-
      2-803, as amended.


                                   STATEMENT OF FACTS

   6. On or about September 18, 2018, Plaintiff and Defendant FHC entered into a three year
      employment contract where Plaintiff would provide services to Defendant FHC as a
      Nurse Practitioner in exchange for an annual salary plus bonuses as specified in the
      contract (see attached Exhibit A).




                                                2
 5:21-cv-01428-SAL         Date Filed 05/13/21      Entry Number 1-1        Page 4 of 20




                                                                                                  ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
7. Pursuant to the contract the parties agreed to amend Plaintiff’s schedule to Saturdays
   from 9:00am to 3:00pm on November 13, 2019 (see attached Exhibit B).

8. On or about July 13, 2020, Defendant breached the contract when they sent Plaintiff
   written notice informing Plaintiff that her employment status was changing from an
   exempt pay status to a non-exempt pay status and Plaintiff would only be paid for the
   hours worked instead of her agreed upon salary.

9. Defendant FHC informed Plaintiff the changes would be reflected in her July 15, 2020
   paycheck, just two days from the notice regarding the change.

10. Defendant continued to refuse to pay Plaintiff her salary as agreed upon in the
    Employment Agreement contract.

11. On or about January 29, 2021, Defendant closed the clinic the Plaintiff worked at without
    informing her.

12. Plaintiff contacted Human Resources and the CEO Leon Brunson multiple times about
    the clinic being closed and what hours she would be working. Defendant failed to assign
    Plaintiff to a new schedule effectively discharging her on January 29, 2021.

                           FOR A FIRST CAUSE OF ACTION
                                 Breach of Contract

13. The Plaintiff reiterates each and every allegation above as if fully repeated herein
    verbatim.

14. That on or about September 18, 2018, Defendant entered into a contract (Exhibit A)
    whereby it agreed to employ the Plaintiff for three (3) years. The Defendant was to pay
    the Plaintiff a salary, plus benefits.

15. The Defendants changed Plaintiff’s employment status and pay without a written
    agreement and without the Plaintiff’s consent, beaching the contract of employment
    between the Plaintiff and the Defendant.

16. That as a direct and proximate result of the change in Plaintiff’s pay and termination, the
    Plaintiff suffered loss of income and benefits; she has been deprived of contractual rights
    conferred by aforesaid contract and has had to initiate a lawsuit to enforce the contract.

17. Accordingly, the Plaintiff is informed and believes that she is entitled to actual damages,
    punitive damages and compensatory damages in the nature of the value of her lost wages
    and benefits and reasonable attorney’s fees and costs for the bringing of this action.


                         FOR A SECOND CAUSE OF ACTION

                                             3
 5:21-cv-01428-SAL          Date Filed 05/13/21       Entry Number 1-1         Page 5 of 20




                                                                                                    ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
                  Violation of South Carolina Payment of Wages Act

18. The Plaintiff reiterates each and every allegation as if fully set forth herein.

19. The Defendant’s unilateral attempt to change the Plaintiff’s pay without giving written
    notice as mandated in South Carolina Code §41-10-30.

20. The Defendant wrongfully withheld Plaintiff’s wages and the Defendant should be
    required to pay the Plaintiff for all wages owed to her, plus interest from the date they
    reduced her pay in violation of the statute.

21. The Plaintiff is entitled to an award of damages against the Defendant in the amount to be
    determined by the trier of fact, also because the damages relate to wages owed to her,
    Plaintiff is entitled to treble damages pursuant to the South Carolina Payment of Wages
    Act, South Carolina Code of Law §41-10-80, 1976, as amended plus attorney fees and
    costs.
                           FOR A THIRD CAUSE OF ACTION
                          Violation of Fair Labor Standards Act

22. The Plaintiff repeats and reiterates the foregoing allegations as though repeated herein
    verbatim.

23. The plaintiff was working for the Defendant and accrued earned wages. The Defendant
    has failed and continues to fail to pay the wages owed to the Plaintiff in violation of the
    Fair Labor Standards Act of 1938 (FLSA).

24. The Plaintiff is informed and believes that the Defendant was unjustly enriched in
    maintaining wages which rightfully belong to the Plaintiff pursuant to the FLSA.

25. As the direct and proximate result of the act, omissions, and practices of the Defendant,
    the Plaintiff sustained a loss of income and wages.

26. As a direct and proximate result of the acts and practices of the Defendant, the Plaintiff is
    informed and believes he is entitled to an award of damages, liquidated damages, treble
    damages, prejudgment interests, costs, legal fees, and any other damages to which he
    may be entitled as determined by the tier of fact.

                          FOR A FOURTH CAUSE OF ACTION
                                    Conversion

27. The Plaintiff repeats and reiterates the foregoing allegations as though repeated herein
    verbatim.



                                               4
 5:21-cv-01428-SAL         Date Filed 05/13/21      Entry Number 1-1        Page 6 of 20




                                                                                                 ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
28. The Defendant committed conversion against the Plaintiff in the following particulars to
    wit:
        a. In wrongfully withholding the Plaintiff’s money from her possession;

       b. In withholding the Plaintiff’s money with the intent to permanently deprive and
          defraud the Plaintiff of use and benefit of the money; and


       c. In withholding the Plaintiff’s property with the intent to permanently appropriate
          the property for the use of the Defendants or any other person other than the
          Plaintiff.

29. The Defendant also committed conversion against the Plaintiff by not surrendering the
    money upon her request for wages owed to her.

30. The Defendant converted said funds to their own use.

31. The Defendant actions were without right or justification and constituted the conversion
    of the Plaintiff’s property.

32. The Defendant acted maliciously and in bad faith in that they knowingly converted the
    Plaintiff’s funds when in the exercise of reasonable care, they should have known its
    actions were wrongful.

33. That as direct and proximate result the Plaintiff has suffered a loss of income and has
    been otherwise injured and damaged in such amount as a judge and jury may determine.

                           FOR A FIFTH CAUSE OF ACTION
                                 Unjust Enrichment

34. The Plaintiff repeats and reiterates the foregoing allegations as though repeated herein
    verbatim.

35. Based upon the agreement between the Plaintiff and the Defendant, the Plaintiff
    performed services for the defendants in exchange for a sum of wages. The Defendant
    has failed and continues to fail to pay the monies owed to the Plaintiff as agreed.

36. The Defendant was unjustly enriched in maintaining wages which rightfully belong to the
    Plaintiff.

37. As a result of the Defendant’s unjust enrichment, the Plaintiff is entitled to an award of
    damages against the Defendant in an amount to be determined by the trier of fact.



                                             5
     5:21-cv-01428-SAL       Date Filed 05/13/21      Entry Number 1-1        Page 7 of 20




                                                                                                     ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
   38. That as a direct and proximate result of said conduct on the part of the Defendant, their
       agents and servants, the Plaintiff has been damaged as aforesaid, both actual and punitive,
       in such amount as a judge and jury may award.
WHEREFORE, Plaintiff prays for the following relief:

   1. Judgement in favor of the Plaintiff and against the Defendant for all causes of action in an
      amount which is fair, just and reasonable, and for compensatory damages;

   2. Prejudgment interest, costs and attorney’s fees as may be allowed by law;


   3. Judgement in favor of the Plaintiff and against the Defendant for past wages, treble
      damages, actual damages, lost benefits and any other work benefits she lost in an amount
      determined by the trier of fact; and

   4. Judgement against the Defendant for actual damages, punitive damages, legal fees, costs
      and any other relief this Honorable Court deems just and proper.

                                                    Respectfully submitted,

                                                    WIGGER LAW FIRM, INC.


                                                    s/Tiffany P. Elling
                                                    Tiffany P. Elling, Esquire
                                                    Attorney for Plaintiff
                                                    8086 Rivers Avenue, Suite A
                                                    North Charleston, SC 29406
                                                    (843) 553-9800


North Charleston, South Carolina
This 12th day of March 2021.




                                               6
                      ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
Page 8 of 20
Entry Number 1-1
Date Filed 05/13/21
5:21-cv-01428-SAL
                      ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
Page 9 of 20
Entry Number 1-1
Date Filed 05/13/21
5:21-cv-01428-SAL
                      ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
Page 10 of 20
Entry Number 1-1
Date Filed 05/13/21
5:21-cv-01428-SAL
                      ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
Page 11 of 20
Entry Number 1-1
Date Filed 05/13/21
5:21-cv-01428-SAL
                      ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
Page 12 of 20
Entry Number 1-1
Date Filed 05/13/21
5:21-cv-01428-SAL
                      ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
Page 13 of 20
Entry Number 1-1
Date Filed 05/13/21
5:21-cv-01428-SAL
                      ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
Page 14 of 20
Entry Number 1-1
Date Filed 05/13/21
5:21-cv-01428-SAL
                      ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
Page 15 of 20
Entry Number 1-1
Date Filed 05/13/21
5:21-cv-01428-SAL
                      ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
Page 16 of 20
Entry Number 1-1
Date Filed 05/13/21
5:21-cv-01428-SAL
                      ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
Page 17 of 20
Entry Number 1-1
Date Filed 05/13/21
5:21-cv-01428-SAL
                      ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
Page 18 of 20
Entry Number 1-1
Date Filed 05/13/21
5:21-cv-01428-SAL
                      ELECTRONICALLY FILED - 2021 Mar 12 3:36 PM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
Page 19 of 20
Entry Number 1-1
Date Filed 05/13/21
5:21-cv-01428-SAL
                      ELECTRONICALLY FILED - 2021 Apr 13 11:27 AM - ORANGEBURG - COMMON PLEAS - CASE#2021CP3800278
Page 20 of 20
Entry Number 1-1
Date Filed 05/13/21
5:21-cv-01428-SAL
